Woods, J.,
delivered the opinion of the court.
Wildberger was the agent of the appellant, and was bound to obey the instructions of his principal so long as those instructions were neither unlawful nor immoral. Instead, however, of obeying the instructions of his principal, contained in the letter of the company’s secretary, of date August 1, 1891, the appellee, on the very day he received this letter, or perhaps before, canceled all the policies of the company which had been issued by him, and the unearned premiums were by him returned to the policy holders under the pro rata method. If these policies were really canceled at the request of the policy holders, which does not appear to have been the case, then the unearned premiums returned to policy holders should have been at short rates, as their contracts distinctly stipulated, and the *379sum of these short rate premiums subtracted from the premiums paid by the assured, would be the measure of the company’s liability to the appellee. If, however, the appellee, in the face of his instructions from his principal, and of his own motion, and not at the request of the assured, canceled the policies and returned premiums to policy holders who had not requested cancellation, then, of course, for such wilful and unauthorized action, he must fail of any recovery. It appears, moreover, that a number of the policies which are said by the appellees to have been canceled by him under the circumstances above enumerated, have never been returned to his principal. This must be done, or their nonreturn satisfactorily accounted for.

Reversed and remanded.